PER CURIAM.
Appellant has raised a number of issues, two of which require discussion.
In Case No. 91-1892 CF, appellant’s plea agreement provided for concurrent terms of imprisonment not to exceed the five year statutory maximum, not the consecutive sentences imposed by the trial court. Accordingly, we reverse the conviction and remand to provide appellant the opportunity to withdraw his plea in that case. See King v. State, 578 So.2d 23 (Fla. 4th DCA1991) (if the trial judge rejects the terms of the plea agreement the defendant must be given the opportunity to withdraw his or her plea).
In Case No. 91-1599 CF, we remand for correction of the written sentence orders for counts one through eight to omit any reference to a twenty-five year mandatory minimum sentence.
We reject appellant’s remaining arguments and affirm his convictions and sentences in every other respect.
HERSEY and GLICKSTEIN, JJ., concur.
ANSTEAD, J., dissents with opinion.